2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 27-35, 37, and 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,687,519.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘519 patent claims a method of treating mammalian subjects having or suspected of having Barth Syndrome, including human subjects and subjects with decreased expression of TAZ1, by administering the peptide D-Arg-2’6’-Dmt-Lys-Phe-NH2.  Administration in the claimed method of the ‘519 patent can be by the same routes recited in instant claim 34, and can include co-administration of cardiovascular agents.  With respect to the claim limitation “for treating cardiomyopathy”, 
4.	Claims 27-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11-14, 17-20, 22, and 23 of copending Application No. 15/626,255 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘255 application claims a method of treating mammalian subjects having or suspected of having Barth Syndrome, including Barth Syndrome comprising cardiomyopathy, by administering the peptide D-Arg-2’6’-Dmt-Lys-Phe-NH2.  The subjects include human subjects and subjects with decreased expression of TAZ1.  Administration in the claimed method of the ‘255 application can be by the same routes recited in instant claim 34, and can include co-administration of cardiovascular agents.  With respect to 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5.	Claims 27-41 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 61/839,753 because the provisional application, under the test of 35 U.S.C. 112, first paragraph, discloses the claimed invention.
6.	Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive.
	The non-statutory double patenting rejections set forth in the previous Office action are maintained and repeated in sections 3 and 4 above.  A terminal disclaimer will need to be submitted before this application can be allowed.
	The obviousness rejection based upon Aprikyan et al (U.S. Patent Application Publication 2014/0342004), Gross et al (U.S. Patent Application Publication 2007/0265216), Collier et al (U.S. Patent Application Publication 2007/0135335), or Stewart (U.S. Patent Application Publication 2009/0298848), each in view of Szeto et al (U.S. Patent Application Publication 2011/0082084), set forth in section 9 of the Office action mailed August 7, 2020, is withdrawn in view of the declaration by Carr under 37 CFR 1.132 filed February 5, 2021.  The declaration by Carr establishes: (A) that there is a long-felt need for the treatment of Barth Syndrome which was recognized, persistent, and not solved by others (see sections 9 and 10(vi) of the declaration); (b) that treatment of Barth Syndrome with D-Arg-2’6’-Dmt-Lys-Phe-NH2, i.e. elamipretide, actually satisfies this long-felt need (see especially sections 8B and 8C of the declaration); and (C) that treatment of Barth Syndrome with D-Arg-2’6’-Dmt-Lys-Phe-NH2 yields unexpected results, especially with respect to cardiolipin levels (see especially sections 8D and 10(i) of the declaration).  When the evidence in favor of obviousness is weighed against the evidence in favor of nonobviousness, the latter is deemed to preponderate, and the obviousness rejection is therefore withdrawn.
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 26, 2021